Exhibit 10.64

 

2013 STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the 18th day of February,
2013 by and between UFP Technologies, Inc. (hereinafter the “Company”) and
                           (the “Awardee”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Company’s 2003
Incentive Plan, as amended (the “Plan”).  Stock Unit Awards (SUA’s represent the
Company’s unfunded and unsecured promise to issue shares of Common Stock at a
future date, subject to the terms of this Award Agreement, including, without
limitation, the performance objectives set forth in Schedule A hereto, and the
Plan.  Awardee has no rights under the SUAs other than the rights of a general
unsecured creditor of the Company.

 

1.             Grant of Stock Unit Awards; Performance Objectives; Vesting.

 

(a)           The Company, in the exercise of its sole discretion pursuant to
the Plan, does hereby award to the Awardee the number of SUAs set forth on
Schedule A hereto upon the terms and subject to the conditions hereinafter
contained.  The SUA’s shall consist of a Threshold Award, a Target Award and an
Exceptional Award.  The Threshold Award, The Target Award and the Exceptional
Award are each awarded subject to attainment during the Performance Cycle
described on Schedule A of the Performance Objectives set forth on Schedule A .

 

(b)           Subject to attainment of any applicable Performance Objectives,
payment with respect to vested SUA’s shall be made entirely in the form of
shares of Common Stock of the Company on each respective vesting date as set
forth on Schedule A.

 

(c)           As soon as possible after the end of the Performance Cycle, the
Committee will certify in writing whether and to what extent the Performance
Objectives have been met for the Performance Cycle.  The date of the Committee’s
certification pursuant to this subsection (c) shall hereinafter be referred to
as the “Certification Date”.  The Company will notify the Awardee of the
Committee’s certification following the Certification Date (such notice, the
“Determination Notice”).  The Determination Notice shall specify (i) the
Performance Objective, as derived from the Company’s audited financial
statements; and (ii) the extent, if any, to which the Performance Objectives
were satisfied with respect to the Threshold Award, the Target Award and the
Exceptional Award.

 

2.             Change in Control.

 

(a)           Notwithstanding the vesting schedule set forth in Schedule A: if
there is a Change in Control of the Company (as defined below) following the end
of the Performance Cycle, and the Awardee’s Continuous Status as an employee, as
contemplated by Section 4 hereof, shall not have been terminated as of the date
immediately prior to the effective date of such Change in Control, then subject
to attainment during the Performance Cycle described on Schedule A of the
Performance Objectives set forth on Schedule A, and subject to the provisions of
Section 21 of this Award Agreement, any SUA’s representing the Threshold, Target
and the Exceptional Award, which are not already vested shall become vested in
full as of the effective date of such Change in Control.

 

(b)           For the purpose of this Agreement, a “Change in Control” shall
mean  (i) the consummation of a reorganization, merger or consolidation or sale
or disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, in each case following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of the Common Stock of the Company immediately before
the consummation of such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of the transaction owns the
Company or all or substantially all of the assets of the Company either directly
or indirectly through one or more subsidiaries); and (B) no person or group (as
defined in Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934) of
the Company or the corporation resulting from the Business Combination)

 

--------------------------------------------------------------------------------


 

beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of the common stock of the corporation resulting from the Business
Combination;  (ii) Individuals who, as of the date of this Agreement, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company, provided, however, that any individual’s becoming a director after the
date of this Agreement whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board will be considered as though
the individual were a member of the Incumbent Board, but excluding, for this
purpose, any individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or (iii) any person (as
defined in Section 13(d) or 14(d)(2) of the Securities Exchange Act of 1934)
shall become at any time or in any manner the beneficial owner of capital stock
of the Company representing more than 50% of the voting power of the Company.

 

3.             Termination.   Unless terminated earlier under Section 4, 5 or 6
below, an Awardee’s rights under this Award Agreement with respect to the SUAs
issued under this Award Agreement shall terminate at the time such SUAs are
converted into shares of Common Stock.

 

4.             Termination of Awardee’s Continuous Status as an Employee.  
Except as otherwise specified in Section 5 and 6 below, in the event of
termination of Awardee’s Continuous Status as an employee of the Company,
Awardee’s rights under this Award Agreement in any unvested SUAs shall
terminate.  For purposes of this Award Agreement, an Awardee’s Continuous Status
as an employee shall mean the absence of any interruption or termination of
service as an employee.  Continuous Status as an employee shall not be
considered interrupted in the case of sick leave or leave of absence for which
Continuous Status is not considered interrupted as determined by the Company in
its sole discretion.

 

5.             Disability of Awardee.   Notwithstanding the provisions of
Section 4 above, in the event of termination of Awardee’s Continuous Status as
an employee as a result of disability (within the meaning of Section 409A of the
Internal Revenue Code, and hereinafter referred to as “Disability”), the SUAs
which would have vested during the twelve (12) months following the date of such
termination, set out in Schedule A, shall become vested as of the date of such
termination, subject, however, to the provisions of Section 21 of this Award
Agreement.  If Awardee’s Disability originally required him or her to take a
short-term disability leave which was later converted into long-term disability,
then for the purposes of the preceding sentence the date on which Awardee ceased
performing services shall be deemed to be the date of commencement of the
short-term disability leave.  The Awardee’s rights in any unvested SUAs that
remain unvested after the application of this Section 5 shall terminate at the
time Awardee ceases to be in Continuous Status as an employee.

 

6.             Death of Awardee.   Notwithstanding the provisions of Section 4
above, in the event of the death of Awardee:

 

(a)           If the Awardee was, at the time of death, in Continuous Status as
an employee, the SUAs which would have vested during the twelve (12) months
following the date of death of Awardee, set out in Schedule A, shall become
vested as of the date of death.

 

(b)           The Awardee’s rights in any unvested SUAs that remain after the
application of Section 6(a) shall terminate at the time of the Awardee’s death.

 

7.             Value of Unvested SUAs.   In consideration of the award of these
SUAs, Awardee agrees that upon and following termination of Awardee’s Continuous
Status as an employee for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested SUAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

 

1

--------------------------------------------------------------------------------


 

8.             Conversion of SUAs to shares of Common Stock; Responsibility for
Taxes.

 

(a)           Provided Awardee has satisfied the requirements of
Section 8(b) below, and subject to the provisions of Section 21 below, on the
vesting of any SUAs, such vested SUAs shall be converted into an equivalent
number of shares of Common Stock that will be distributed to Awardee or, in the
event of Awardee’s death, to Awardee’s legal representative, as soon as
practicable.  The distribution to the Awardee, or in the case of the Awardee’s
death, to the Awardee’s legal representative, of shares of Common Stock in
respect of the vested SUAs shall be evidenced by a stock certificate,
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or other appropriate means as determined by the Company.

 

(b)           Regardless of any action the Company takes with respect to any or
all income tax (including federal, state and local taxes), social security,
payroll tax or other tax-related withholding (“Tax Related Items”), Awardee
acknowledges that the ultimate liability for all Tax Related Items legally due
by Awardee is and remains Awardee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the SUAs, including the grant of
the SUAs, the vesting of SUAs, the conversion of the SUAs into shares of Common
Stock, the subsequent sale of any shares of Common Stock acquired at vesting and
the receipt of any dividends; and (ii) does not commit to structure the terms of
the grant or any aspect of the SUAs to reduce or eliminate the Awardee’s
liability for Tax Related Items.  Prior to the issuance of shares of Common
Stock upon vesting of SUAs as provided in Section 8(a) above, Awardee shall pay,
or make adequate arrangements satisfactory to the Company, in its sole
discretion, to satisfy all withholding obligations of the Company.  In this
regard, Awardee authorizes the Company to withhold all applicable Tax Related
Items legally payable by Awardee from Awardee’s wages or other cash compensation
payable to Awardee by the Company.  Alternatively, or in addition, if
permissible under applicable law, the Company may, in its sole discretion,
(i) sell or arrange for the sale of shares of Common Stock to be issued to
satisfy the withholding obligation, and/or (ii) withhold in shares of Common
Stock, provided that the Company shall withhold only the amount of shares
necessary to satisfy the minimum withholding amount.  Awardee shall pay to the
Company any amount of Tax Related Items that the Company may be required to
withhold as a result of Awardee’s receipt of SUAs, or the conversion of SUAs to
shares of Common Stock that cannot be satisfied by the means previously
described.  Except where applicable legal or regulatory provisions prohibit, the
standard process for the payment of an Awardee’s Tax Related Items shall be for
the Company to withhold in shares of Common Stock only to the amount of shares
necessary to satisfy the minimum withholding amount.  The Company may refuse to
deliver shares of Common Stock to Awardee if Awardee fails to comply with
Awardee’s obligation in connection with the Tax Related Items as described
herein.

 

(c)           In lieu of issuing fractional shares of Common Stock, on the
vesting of a fraction of a SUA, the Company shall round the shares to the
nearest whole share and any such share which represents a fraction of a SUA will
be included in a subsequent vest date.

 

(d)           Until the distribution to Awardee of the shares of Common Stock in
respect to the vested SUAs is evidenced by a stock certificate, appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company, or other appropriate means, Awardee shall have no right to vote or
receive dividends or any other rights as a shareholder with respect to such
shares of Common Stock, notwithstanding the vesting of SUAs.  Subject to the
provisions of Section 21 below, the Company shall cause such distribution to
Awardee to occur promptly upon the vesting of SUAs.  No adjustment will be made
for a dividend or other right for which the record date is prior to the date
Awardee is recorded as the owner of the shares of Common Stock, except as
provided in Section 8 of the Plan.

 

(e)           By accepting the Award of SUAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the shares of Common Stock received on account
of vested SUAs at a time when applicable laws or Company policies prohibit a
sale.  This restriction shall apply so long as Awardee is an Employee,
Consultant or outside director of the Company or a Subsidiary of the Company.

 

9.             Non-Transferability of SUAs.   Awardee’s right in the SUAs
awarded under this Award Agreement and any interest therein may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner,
other than by will or by the laws of descent or distribution, prior to the
distribution of the shares of Common Stock in respect of such SUAs.  SUAs shall
not be subject to execution, attachment or other process.

 

2

--------------------------------------------------------------------------------


 

10.          Acknowledgment of Nature of Plan and SUAs.   In accepting the
Award, Awardee acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

(b)           the Award of SUAs is voluntary and occasional and does not create
any contractual or other right to receive future awards of SUAs, or benefits in
lieu of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           Awardee’s participation in the Plan is voluntary;

 

(e)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;

 

(f)            if Awardee receives shares of Common Stock, the value of such
shares of Common Stock acquired on vesting of SUAs may increase or decrease in
value;

 

(g)           notwithstanding any terms or conditions of the Plan to the
contrary and consistent with Section 4 and Section 7 above, in the event of
involuntary termination of Awardee’s employment (whether or not in breach of
applicable laws), Awardee’s right to receive SUAs and vest under the Plan, if
any, will terminate effective as of the date that Awardee is no longer actively
employed and will not be extended by any notice period mandated under applicable
law; furthermore, in the event of involuntary termination of employment (whether
or not in breach of applicable laws), Awardee’s right to receive shares of
Common Stock pursuant to the SUAs after termination of employment, if any, will
be measured by the date of termination of Awardee’s active employment and will
not be extended by any notice period mandated under applicable law.  The
Committee shall have the exclusive discretion to determine when Awardee is no
longer actively employed for purposes of the award of SUAs; and

 

(h)           Awardee acknowledges and agrees that, regardless of whether
Awardee is terminated with or without cause, notice or pre-termination procedure
or whether Awardee asserts or prevails on a claim that Awardee’s employment was
terminable only for cause or only with notice or pre-termination procedure,
Awardee has no right to, and will not bring any legal claim or action for,
(a) any damages for any portion of the SUAs that have been vested and converted
into Common Shares, or (b) termination of any unvested SUAs under this Award
Agreement.

 

11.          No Employment Right.   Awardee acknowledges that neither the fact
of this Award of SUAs nor any provision of this Award Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon Awardee any right
with respect to employment or continuation of current employment with the
Company, or to employment that is not terminable at will.  Awardee further
acknowledges and agrees that neither the Plan nor this Award of SUAs makes
Awardee’s employment with the Company for any minimum or fixed period, and that
such employment is subject to the mutual consent of Awardee and the Company, and
subject to any written employment agreement that may be in effect from time to
time between the Company and the Awardee, may be terminated by either Awardee or
the Company at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

12.          Administration.   The authority to manage and control the operation
and administration of this Award Agreement shall be vested in the Committee (as
such term is defined in Section 2 of the Plan), and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan.  Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties.

 

3

--------------------------------------------------------------------------------


 

13.          Plan Governs.   Notwithstanding anything in this Award Agreement to
the contrary, the terms of this Award Agreement shall be subject to the terms of
the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.          Notices.   Any written notices provided for in this Award Agreement
which are sent by mail shall be deemed received three business days after
mailing, but not later than the date of actual receipt.  Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 

15.          Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to SUAs awarded under the Plan or future
SUAs that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means.  Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.          Acknowledgment.   By Awardee’s acceptance as evidenced below,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement and
the Plan.  Awardee understands and agrees that this Award Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and the Plan, as the latter may be amended from time to time in the Company’s
sole discretion.

 

17.          [Intentionally Omitted]

 

18.          Governing Law.   This Award Agreement shall be governed by the laws
of the State of Delaware, without regard to Delaware laws that might cause other
law to govern under applicable principles of conflicts of law.

 

19.          Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Award
Agreement to be construed so as to foster the intent of this Award Agreement and
the Plan.

 

20.          Complete Award Agreement and Amendment.   This Award Agreement and
the Plan constitute the entire agreement between Awardee and the Company
regarding SUAs.  Any prior agreements, commitments or negotiations concerning
these SUAs are superseded.  This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person. 
Awardee agrees not to rely on any oral information regarding this Award of SUAs
or any written materials not identified in this Section 20.

 

22.          Section 409A.  This Award Agreement is intended to be in compliance
with the provisions of Section 409A of the Internal Revenue Code to the extent
applicable, and the Regulations issued thereunder. Anything in this Agreement to
the contrary notwithstanding, if at the time of the Awardee’s separation from
service within the meaning of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (the “Code”), the Company determines
that the Awardee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Awardee becomes entitled to under this Agreement would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Awardee’s separation from service, or (B) the
Awardee’s death.  The determination of whether and when a separation from
service has occurred shall be made in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A-1(h). To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

4

--------------------------------------------------------------------------------


 

Solely for the purposes of Section 409A of the Code, the share increments
issuable on each vesting date on Schedule A shall be considered a separate
payment.   The Company makes no representation or warranty and shall have no
liability to the Awardee or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

EXECUTED the day and year first above written.

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

 

R. Jeffrey Bailly

 

 

Chief Executive Officer

 

 

AWARDEE’S ACCEPTANCE:

 

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

[name of Awardee]

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below, each such award issuable in one-third increments on
the vesting dates set forth below, provided the respective performance objective
is satisfied.

 

The Performance Objective established by the Committee with respect to the
Threshold Performance Award, the Target Performance Award and Exceptional
Performance Award is Adjusted Operating Income** for 2013

 

 

 

 

 

 

 

Number of

 

 

 

 

 

 

 

 

 

 

 

 

 

Shares of

 

 

 

 

 

 

 

 

 

Performance

 

Performance

 

Common

 

Vesting

 

 

 

Objective

 

Cycle

 

Stock

 

*/2015

 

*/2016

 

*/2017

 

a. Threshold Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2013

 

 

 

33.33

%

33.33

%

33.34

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b. Target Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2013

 

***
(in addition to (a) above)

 

33.33

%

33.33

%

33.34

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c. Exceptional Performance Award

 

of Adjusted Operating Income**

 

Calendar Year 2013

 

****
(in addition to (a) and (b) above)

 

33.33

%

33.33

%

33.34

%

 

--------------------------------------------------------------------------------

*Vesting:                    One-third on March 1, 2015 (subject to the
Compensation Committee’s determination of satisfaction of the referenced
performance target prior to such date) and an additional one-third of the shares
represented thereby on each of March 1, 2016 and 2017, subject to the same
requirement.

 

** Adjusted Operating Income is defined herein as Operating Income on the
Company’s 10-K, excluding (i) non-recurring restructuring charges related to
plant closings and consolidations; and (ii) the impact of acquired or disposed
of operations during such year.

 

*** Between Adjusted Operating Income  of            and            , the number
of shares of Common Stock issuable under the Target  Performance Award (in
addition to the shares issuable upon attainment of the Threshold Performance
Award) would range from zero, representing the number of shares issuable upon
attainment of            of Adjusted Operating Income, to the full number of
shares otherwise issuable under the Target award, based on straight line
interpolation rounded up or down to the nearest whole share (not to
exceed            of Adjusted Operating Income for purposes of this
calculation).

 

**** Between Adjusted Operating Income  of            and            , the
number of shares of Common Stock issuable under the Exceptional Performance
Award (in addition to the shares issuable upon attainment of the Threshold and
Target Performance Award) would range from zero, representing the number of
shares issuable upon attainment of            of Adjusted Operating Income to
the full number of shares otherwise issuable under the Exceptional award based
on straight line interpolation rounded up or down to the nearest whole share
(not to exceed            of Adjusted Operating Income for purposes of this
calculation).

 

--------------------------------------------------------------------------------